

Exhibit 10.1


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment to the Executive Employment Agreement (the "Agreement") effective
as of January 1, 2016, is hereby made by and between Chesapeake Utilities
Corporation, a Delaware corporation (the "Company"), and Michael P. McMasters
(the "Executive").




Background Information


    The parties to this Amendment (the "Parties") entered into the Agreement
dated as of January 14, 2011, as amended, regarding the Executive's employment
relationship with the Company. The Parties desire to amend the Agreement to
provide for the extension of the Current Term, as defined therein, for a period
of two years, subject to further extension each year thereafter, as provided in
the Agreement.




Agreement


In consideration of the mutual promises and covenants contained herein, the
Company and Executive hereby agree as follows:


1.    The first sentence of Section 2.b of the Agreement shall be revised to
read as follows: “Subject to Paragraph 2(c), the Current Term of this Agreement
shall extend through December 31, 2017, subject to further extension as provided
below.”


2.    All other provisions of the Agreement, as previously amended, shall remain
unchanged.




 
 
CHESAPEAKE UTILITIES CORPORATION
 
 
 
 
[CORPORATE SEAL]
 
By:
 
 
 
 
 
ATTEST:
 
Title:
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 



